NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                  Argued July 8, 2014
                                  Decided July 16, 2014

                                         Before

                             DIANE P. WOOD, Chief Judge

                             WILLIAM J. BAUER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge



No. 14‐1633

UNITED STATES OF AMERICA,                       Appeal from the United States District 
     Plaintiff‐Appellee,                        Court for the Southern District of Illinois.

      v.                                        No. 4:01‐cr‐40036‐JPG‐5

DARIUS D. JOHNSON,                              J. Phil Gilbert,
     Defendant‐Appellant.                            Judge.

                                       O R D E R

   Darius Johnson violated the conditions of his supervised release and was ordered to
serve another 12 months and 1 day in prison. That term is below the policy‐statement
reimprisonment range of 21 to 27 months, and within the range of 8 to 14 months that
Johnson had advocated. On appeal Johnson principally argues that the district court should
have revisited the career‐offender classification assigned to him when he was sentenced
No. 14‐1633                                                                                   Page 2

for  the  underlying  crime  even  though,  as  a  matter  of  discretion,  the  district  court
disregarded  Johnson’s  career‐offender  status  in  selecting  a  term  in  the  range  that  he
advocated. We affirm the judgment.

    Johnson  was  sentenced  in  2001  to  292  months’  imprisonment  for  conspiring  to
distribute  crack  cocaine.  See  21  U.S.C.  §§  846,  841(a)(1).  He  was  classified  as  a  career
offender based on his Illinois convictions for aggravated battery and reckless discharge of
a firearm, bumping his criminal‐history category from III to VI. See U.S.S.G. § 4B1.1(b).
After two sentence reductions—the first for substantial assistance and the second under a
retroactive amendment to the drug‐quantity table, see U.S.S.G. Supp. to App. C, Vol. III,
226–31 (2008) (Amendments 706 and 713)—Johnson was released in December 2012 and
began serving his 5‐year term of supervised release.

     In early 2014, Johnson’s probation officer petitioned to revoke his supervised release
based  on  eight  violations:  possessing  marijuana,  frequenting  a  place  where  controlled
substances were being used, skipping substance‐abuse treatment, using alcohol to excess,
committing the crimes of “Improper Traffic Lane Usage” and “False Statements,” failing
to  submit  monthly  reports  to  the  probation  officer,  lying  to  the  probation  officer,  and
continuing to associate with felons. At the revocation hearing the district court explained
the rights Johnson was waiving by admitting these violations and ensured that no one had
induced his admissions.

    The parties agreed that Johnson’s most serious conduct was a Grade B violation, see
U.S.S.G. § 7B1.1(a)(2), but disagreed over his criminal‐history category. Johnson argued
that the correct category was III because his conviction for reckless discharge of a firearm
is not a crime of violence under post‐sentencing clarifications in the law. See United States
v. Gear, 577 F.3d 810, 812–13 (7th Cir. 2009). Based on a criminal‐history category of III, his
policy‐statement reimprisonment range would be 8 to 14 months. See U.S.S.G. § 7B1.4(a).
The government acknowledged that Johnson would not be a career offender if sentenced
today, but argued that the district court could not revisit his criminal‐history category in
the  context  of  a  revocation  proceeding.  The  court  sided  with  the  government  and
concluded that the reimprisonment range was 21 to 27 months based on a criminal‐history
category of VI. See U.S.S.G. § 7B1.4(a).

    That  said,  the  district  court  noted  that  “today  [Johnson]  would  not  be  a  career
offender.” The court also recognized that Johnson had spent more time in prison under the
career‐offender  provision  than  he  might  have  if  sentenced  today,  but  explained  that
Johnson still was required to follow his conditions of supervision. The judge chose a prison
No. 14‐1633                                                                              Page 3

term of 12 months and 1 day, noting that a term of that length would make Johnson eligible
for good‐time credit. The court added 48 more months of supervised release, with the first
6 months to be served in a residential reentry center and another 6 months of a curfew
enforced with electronic monitoring.

    On appeal Johnson maintains that the district court miscalculated his criminal‐history
category by declining to revisit his career‐offender status in light of our changed view
about whether the Illinois offense of reckless discharge of a firearm is a crime of violence.
He thus argues that he should not have been tarnished with the label “career offender” at
his revocation hearing. The government counters that a revocation is the wrong proceeding
to challenge a mistaken classification as a career offender.

    The government is correct. As the revocation policy statements explain: “[T]he criminal
history  category  to  be  used  …  is  the  category  determined  at  the  time  the  defendant
originally was sentenced to the term of supervision. The criminal history category is not
to be recalculated ….” U.S.S.G. § 7B1.4 cmt n.1; see United States v. McClanahan, 136 F.3d
1146, 1149–50 (7th Cir. 1998). Though Johnson possibly could have challenged his career‐
offender status in a motion under 28 U.S.C. § 2255, see Brown v. Caraway, 719 F.3d 583,
587–88 (7th Cir. 2013); Narvaez v. United States, 674 F.3d 621, 629 (7th Cir. 2011), he does not
cite, nor have we found, any authority allowing a district court to revisit a defendant’s
criminal‐history category in the context of a revocation proceeding. Indeed, we have made
clear  that  challenges  to  the  underlying  sentence  cannot  be  raised  in  a  revocation
proceeding: “The proper method for challenging a conviction and sentence is through
direct appeal or collateral review, not a supervised release revocation proceeding.” United
States v. Flagg, 481 F.3d 946, 950 (7th Cir. 2007); accord United States v. Miller, 557 F.3d 910,
913 (8th Cir. 2009); United States v. Willis, 563 F.3d 168, 170 (5th Cir. 2009); United States v.
White, 416 F.3d 1313, 1316 (11th Cir. 2005); United States v. Warren, 335 F.3d 76, 78 (2d Cir.
2003).  Moreover,  the  judge  recognized  that  “today  [Johnson]  would  not  be  a  career
offender” and thus presumed a “range of 8 to 14 months” (the range that would have
applied if Johnson wasn’t a career offender), so any possible error would be harmless.
See United States v. Foster, 701 F.3d 1142, 1157–58 (7th Cir. 2012).

   Johnson next asserts that the district court failed to adequately address his argument
in mitigation that he suffers post‐traumatic stress disorder (PTSD) from two shootings
when he was 18 and 21, leading him to make bad decisions. He also contends, in cursory
fashion,  that  the  judge  did  not  provide  an  adequate  explanation  for  the  term  of
incarceration and additional term of supervised release.
No. 14‐1633                                                                                     Page 4

    But when the district judge asked if the parties required “[a]nything further” at the end
of the hearing, defense counsel said no. Defendants waive any claim that the judge failed
to address a principal argument in mitigation by telling the judge that they do not need
elaboration.  United  States  v.  Donelli,  747  F.3d  936,  941  (7th  Cir.  2014);  United  States  v.
Garcia‐Segura, 717 F.3d 566, 569 (7th Cir. 2013). In any event, arguments based on personal
characteristics such as mental‐health issues “must offer a cogent argument as to why that
characteristic should be deemed a mitigating rather than aggravating factor,” Donelli, 747
F.3d at 940, and Johnson did not explain why poor decision‐making should weigh in his
favor. The judge’s explanation that Johnson repeatedly violated his terms of supervised
release and needed to learn how to make better decisions reflects adequate consideration
of his personal characteristics and the nature of his violations. See 18 U.S.C. § 3553(a)(1);
United States v. Clay, — F.3d —, 2014 WL 2214212, at *3 (7th Cir. May 29, 2014); United States
v. Neal, 512 F.3d 427, 438 (7th Cir. 2008).

    Johnson  last  briefly  argues  that  the  district  judge  did  not  adequately  justify  two
conditions of supervised release: the six months in a residential reentry facility and the six
additional months on electronic monitoring. He contends that the court did not give an
adequate explanation for these conditions and in a letter of supplemental authority cites
our recent decision in United States v. Siegel, — F.3d —, 2014 WL 2210762 (7th Cir. May 29,
2014), to challenge the condition that he “pay all or part of the costs of participation” in
electronic monitoring because the judge did not specify that the extent of his contribution
would be set based on his ability to pay.

    But the reason for both of these conditions is shown from the record. Johnson’s lawyer
explained  in  the  district  court  that  he  “lives  in  a  housing  program  sponsored  by  the
Southern Illinois Coalition For The Homeless” and would lose his spot in the program if
he went to jail. Johnson’s lawyer noted at oral argument that he might have other potential
places to stay, but a residential reentry program reasonably addresses his need for housing
immediately  after  release.  And  Johnson’s  lawyer  was  the  first  to  suggest  electronic
monitoring, asking the court to schedule “a review hearing in six months and allow[] my
client to be released and would consider perhaps electronic monitoring as a part of that.”
Given the discussion  of Johnson’s  poor  decision‐making, his own lawyer’s request  for
electronic  monitoring  was  logical  and  the  judge  reasonably  included  it  as  part  of  his
supervision. To the extent that Johnson challenges the cost‐sharing provision, he cannot
raise new arguments in a letter of supplemental authority. See FED. R. APP. P. 28(j); United
States v. Sanders, 708 F.3d 976, 985 (7th Cir. 2013). 
                                                                                     AFFIRMED.